Citation Nr: 1013822	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  08-01 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1943 to May 1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2009, as support for his claim, the Veteran testified 
at a video-conference hearing before the undersigned Veterans 
Law Judge of the Board.

The Board advanced this case on the docket pursuant to 38 
C.F.R. § 20.900(c) (2009). 38 U.S.C.A. § 7107(a)(2) (West 
2002).

In September 2009, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) for further development 
and consideration.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are:  right 
eye enucleation, 
rated 40-percent disabling; disfiguring facial scars, rated 
30-percent disabling; partial paralysis of the seventh 
cranial nerve, rated 10-percent disabling; partial paralysis 
of the right fifth cranial nerve, rated 10-percent disabling; 
anosmia, rated 10-percent disabling; bilateral hearing loss, 
rated noncompensable; right maxillary sinusitis, rated 
noncompensable; herniorrhaphy, rated noncompensable; and 
residuals of a maxillary fracture, rated noncompensable.  
Thus, his combined disability rating is 70 percent.

2.  The Veteran's service-connected disabilities, if 
considered apart from his physical disabilities that are 
unrelated to his military service (i.e., not service 
connected), do not render him incapable of obtaining and 
maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in October 2005, 
the RO advised the Veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  For a claim, as here, pending before VA on 
or after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that he submit 
any evidence in his possession that might substantiate his 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Consider, as well, 
that the RO issued that VCAA notice letter prior to initially 
adjudicating his claim in May 2006, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).

It equally deserves mentioning that the RO informed the 
Veteran of the disability rating and effective elements of 
his claim in a letter accompanying the May 2006 rating 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  And since providing the additional VCAA notice with 
the May 2006 rating decision, the RO has readjudicated the 
claim in the December 2007 statement of the case (SOC), and 
the AMC's remand and rating development team even more 
recently readjudicated the claim in the December 2009 
supplemental SOC (SSOC), on both occasions considering any 
additional evidence received in response to that additional 
notice.  

This is important to point out because if, as here, the 
notice provided prior to the initial adjudication of the 
claim was inadequate or incomplete, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or SSOC, such that the intended purpose of the 
notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records, and VA treatment records - including the report of 
his November 2009 VA Compensation and Pension Examination 
(C&P Exam), on remand, providing an opinion regarding the 
impact of his service-connected disabilities on his 
employability, the dispositive issue in this appeal.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In obtaining 
this necessary medical opinion, the Board is satisfied there 
was substantial compliance with this remand directive.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146-47 (1999).  Thus, as there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

II.  Entitlement to a TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total disability may or may not be 
permanent.  Id.

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability - that 
is, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; whereas if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
there must be sufficient additional disability to bring the 
combined rating to 70 percent or more.  Id.

If a Veteran fails to meet these threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards 
should refer to the Director of Compensation and Pension 
Service for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, the Board must determine whether there are 
circumstances in this case, apart from any non-service-
connected conditions and advancing age, which would justify 
granting a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See also 
Van Hoose v. Brown, 4 Vet. App. 361 (1993); Hodges v. Brown, 
5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 
(1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there is a need to discuss whether the 
standard delineated in the controlling regulations is an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's 
actual industrial impairment.  In a pertinent precedent 
decision, VA's General Counsel concluded that the controlling 
VA regulations generally provide that Veterans who, in light 
of their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  As further observed by VA's General Counsel, 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

A claim for a TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100 [percent], and 
only asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a 
Veteran's employability, consideration may be given to his 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19. 

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  As further 
provided by 38 C.F.R. § 4.16(a), "[m]arginal employment 
shall not be considered substantially gainful employment."  
See, too, 38 C.F.R. § 4.18 concerning employment given only 
for special accommodation.

In Moore, 1 Vet. App. at 359, the Court further discussed the 
meaning of "substantially gainful employment," noting the 
standard announced by the United States Court of Appeals for 
the Federal Circuit in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975).  "It is clear that the claimant need 
not be a total 'basket case' before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant."  

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

As the Court pointed out in Friscia v. Brown, 7 Vet. App. 
294, 297 (1994), the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would 
produce sufficient income to be other than marginal.  See, 
too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

The Veteran contends that he is unable to obtain and maintain 
substantially gainful employment because of the severity of 
his service-connected disabilities.  See his representative's 
March 2010 Brief.  The Veteran's service-connected 
disabilities are:  (1) right eye enucleation, 40-percent 
disabling; (2) disfiguring facial scars, 30-percent 
disabling; (3) partial paralysis of the seventh cranial 
nerve, 10-percent disabling; (4) partial paralysis of the 
right fifth cranial nerve, 10-percent disabling; (5) anosmia, 
10-percent disabling; and (6) bilateral hearing loss, 
right maxillary sinusitis, herniorrhaphy, and residuals of a 
maxillary fracture, each rated as zero-percent disabling, 
i.e., noncompensable.  Thus, his combined disability rating 
is 70 percent.  See 38 C.F.R. § 4.25.  So he meets the 
threshold minimum rating requirements of § 4.16(a) for 
consideration of a TDIU, that is, without having to resort to 
the extra-schedular provisions found in § 4.16(b).
He also receives special monthly compensation (SMC) on 
account of the anatomical loss of use of his right eye.

There still, however, needs to be probative evidence of the 
Veteran's unemployability on account of his service-connected 
disabilities.  And as the Court explained in Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993), the schedular rating 
assigned for a disability is, itself, recognition that 
industrial capabilities are impaired as a consequence of the 
disability.  So the mere fact that a Veteran is unemployed, 
underemployed, or has difficulty obtaining employment is not 
enough.  Id.  Rather, the question is whether he is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See also 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

Concerning this determinative issue of employability, 
arguably there are inconsistencies with regard to the 
Veteran's assertions - particularly insofar as his reasons 
for not working.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (noting that the credibility of a witness may be 
impeached by a showing of interest, bias, inconsistent 
statements, and consistency with other evidence), aff'd, 78 
F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by 
statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006) (indicating the Board retains the discretion 
to make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence).

The Veteran's work history shows he retired as a farmer in 
1983, and had prior work experience as a maintenance mechanic 
for arcade games.  See his September 2006 TDIU application.  
He stated in his January 2008 Substantive Appeal to the Board 
(on VA Form 9) that he believes the loss of his right eye and 
vision problems preclude his given occupation as a bus driver 
and his facial scars impact his employability as well.  He 
also indicated in his June 2009 hearing testimony that he 
believes the service-connected blindness in his right eye 
(from the enucleation) and partial paralysis of his upper 
extremities, especially his hands, and his hearing loss 
preclude his ability to work.

The Veteran had a VA general medical examination in April 
2006.  After examining the Veteran, the examiner commented 
that the Veteran's 
service-connected loss of his right eye prevented him from 
working as a bus driver after World War II, but that it did 
not prevent him from working as a farmer (a job, as 
mentioned, he had for many years until retiring in 1983 or 
thereabouts).  The VA examiner then commented that the 
Veteran's service-connected facial scars also did not affect 
his ability to be employed, and that his non-service 
connected chronic obstructive pulmonary disease (COPD) would 
not prevent him from performing sedentary or light physical 
activity.  This examiner, however, did not comment on the 
Veteran's several other service-connected disabilities - 
namely, the partial paralysis of his seventh cranial nerve 
and partial paralysis of his right fifth cranial nerve.  
There also was no mention of the effect of the hearing loss 
on his employability.

The Board found this oversight significant since the Veteran 
testified during his hearing that these conditions, 
especially when considered collectively, preclude him from 
working.  So to address any potential employment handicap 
resulting from these additional service-connected 
disabilities (that is, in addition to those the April 2006 VA 
examiner had considered), the Board remanded the Veteran's 
TDIU claim in September 2009 for this supplemental medical 
opinion.

The Veteran had this requested VA C&P Exam in November 2009, 
on remand, and the report of the evaluation indicates he 
described his usual occupation as farmer, also noting that he 
had been a farmer, working with cows, hay, and chickens, for 
20 to 30 years.  He reiterated that he is now retired and has 
been since the early 1980s.  As cause of his retirement, he 
listed medical (physical) problems, specifically indicating 
complications of a prostatectomy.

After reviewing the results of the Veteran's objective 
clinical examinations and the other pertinent evidence in the 
claims file, the examiner determined it less likely than not 
(less than 50 percent probability) the Veteran's service-
connected disabilities preclude his ability to engage in all 
forms of substantially gainful employment.  In discussing the 
medical rationale, this VA examiner indicated he based this 
unfavorable opinion on several factors.  First, this examiner 
noted the Veteran has had these service-connected 
disabilities since service, and that, based on a review of 
his medical records and the fact there has not been any 
subsequent surgery, these disabilities have not progressed in 
severity and have remained constant since service.  Second, 
the examiner noted the Veteran's 
service-connected disabilities did not prevent his employment 
for at least 25 years (referring to his continuous work 
during that time frame as a farmer), also pointing out that 
he stopped working in the early 1980s because of his prostate 
cancer and its treatment, which his records show had occurred 
in January 1980.  The examiner also noted the Veteran now has 
urinary incontinence/suprapubic catheter due to the prostate 
cancer treatment, as well as COPD and congestive heart 
failure - none of which are service connected and all of 
which are limiting factors with respect to employment.  
Third, the examiner noted the innervation in the Veteran's 
hands is not affected by his service-connected cranial nerve 
palsies.  Rather, explained this VA examiner, the Veteran's 
hand condition and impairment are attributable to 
carpal tunnel syndrome - another condition that is not 
service connected.

So, ultimately, there is a clear distinction according to 
this VA compensation examiner between the employment handicap 
the Veteran has on account of his several physical 
disabilities, which are not service connected, and the 
functional impairment resulting from his service-connected 
disabilities.  This VA compensation examiner does not believe 
the Veteran's service-connected disabilities, if considered 
apart from these several other conditions that are not 
service connected, preclude him from obtaining and 
maintaining employment that is substantially gainful.  Cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating 
VA adjudicators must be able to distinguish, by competent 
medical evidence, the extent of the Veteran's symptoms that 
is due to service-related causes, i.e., service-connected 
disability, from that which is not).

The Board is sympathetic to the Veteran's impairment due to 
his service-connected disabilities.  However, even he 
personally acknowledged during his November 2009 VA C&P Exam 
that he retired many years ago (after having worked the same 
job for many years) because of the impairment imposed by his 
prostate cancer and its treatment.  This statement is 
inconsistent with his contrary assertions regarding being 
unable to engage in substantially gainful employment, 
instead, on account of his service-connected disabilities.  
This inconsistency diminishes his credibility so as to, in 
turn, lessen the probative weight of his assertion that his 
service-connected disabilities preclude his employment.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Hence, based on the medical opinions obtained in April 2006 
and November 2009, and the other medical and lay evidence 
discussed, the Board finds that, while the probative 
(competent and credible) evidence establishes the Veteran is 
indeed unemployable, this evidence does not establish that 
his unemployability is due to his service-connected 
disabilities, as opposed to the other causes and factors 
mentioned that have no connection with his military service.  
The November 2009 VA C&P exam report is well-reasoned and 
based on an objective clinical evaluation of the Veteran and 
an independent review of his claims file for the pertinent 
medical and other history, including his employment history.  
So the report has the proper factual foundation and predicate 
in the record and, therefore, is entitled to a lot of 
probative weight.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim of entitlement to a 
TDIU - in turn meaning there is no reasonable doubt to 
resolve in his favor and that his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).




ORDER

The claim for a TDIU is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


